 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   PAMELA BUTTS,                                       CASE NO. 2:19-CV-01741-JAM-AC

11                                 Plaintiff,            STIPULATION AND ORDER TO SUBSTITUTE
                                                         UNITED STATES OF AMERICA FOR
12                          v.                           DEFENDANT 60TH MEDICAL GROUP DAVID
                                                         GRANT MEDICAL CENTER
13   60TH MEDICAL GROUP DAVID GRANT
     MEDICAL CENTER; DR. DAVE WEBB,
14   DDS, DBA NORTHERN CALIFORNIA
     FACIAL AND ORAL SURGERY,
15
                                  Defendants.
16

17

18

19          Plaintiff Pamela Butts filed this case under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§

20 2671-2680. Because the United States is the only appropriate defendant in an FTCA case, Plaintiff
                                                                                                              th
21 Butts and the United States hereby stipulate to substitute the United States as a defendant in place of 60

22 Medical Group David Grant Medical Center.

23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER TO
      SUBSTITUTE THE UNITED STATES OF AMERICA AS         1
      DEFENDANT
 1                                                 Respectfully Submitted,

 2
                                                   LAW OFFICE OF KIM A. HARRISON
 3   Dated: January 21, 2020
 4                                          By: /s/ Kim A. Harrison (authorized 1/21/20)
                                                KIM A. HARRISON
 5                                              Attorney for Pamela Butts
 6

 7
                                                   McGREGOR W. SCOTT
 8                                                 United States Attorney
 9 Dated: January 21, 2020
                                                   By:    /s/ Victoria L. Boesch
10
                                                   VICTORIA L. BOESCH
11                                                 Assistant United States Attorney

12                                                 Attorneys for the United States

13

14 IT IS SO ORDERED.

15
     DATED:     1/21/2020
16

17                                                 /s/ John A. Mendez________________________
                                                   JOHN A. MENDEZ
18                                                 UNITED STATES DISTRICT COURT JUDGE

19

20
21

22

23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER TO
      SUBSTITUTE THE UNITED STATES OF AMERICA AS         2
      DEFENDANT
